Citation Nr: 0723748	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic obstructive pulmonary disease (COPD) or bronchitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty from November 1965 to 
October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem North 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

After the issuance of the statement of the case on April 8, 
2006, the veteran submitted additional evidence to support 
his claims on April 20, 2006.  This evidence consisted of 
several lay statements and two photographs.  The RO has not 
issued a supplemental statement of the case (SSOC) regarding 
this evidence.  See 38 C.F.R. §§ 19.31(b)(1), 19.37(a).  
Because the additional evidence is pertinent to the issues on 
appeal, it must be reviewed by the RO, and a SSOC furnished 
if the appeal remains denied.  38 C.F.R. §§ 19.31(b)(1), 
19.37(a) (2006); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

The appeal is REMANDED to the RO, via the AMC, for the 
following action:

The RO should readjudicate the claims to 
reopen the veteran's prior claims for 
service connection for COPD/bronchitis 
and for a lumbar spine disorder, taking 
into account all evidence received since 
the April 8, 2006 statement of the case.  
If either claim remains denied, the RO 
should issue a SSOC to the veteran and 
his representative.  They should be given 
an opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




